Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed sending a generated instruction to a hardware component, via a interconnect, that blocks access to a resource for a thread based on a master ID value indicated by the instruction.  
Magee (US 9,665,398) discloses activity based execution scheduling comprising associating each activity with a thread that may be identified (abstract).  Execution is returned to a thread with an activity ID without involving an execution scheduler when certain resources are released (col. 21:46-56).
Lee (US 9,886,315) discloses identity based thread pool assignment comprising identifying a source of a request, receiving the resource request, and classifying the resource request into a processing thread pool of a plurality of thread processing pools (abstract).  When a thread of a first identity oriented processing thread pool is not available, a resource request is blocked until a thread of the first identity oriented processing thread pool becomes available (col. 9:20-27).
However, none of the discovered references anticipate or obviate the claimed sending a generated instruction to a hardware component, via a interconnect, that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199